                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MICHAEL C. HENDERSON,
           Plaintiff,

 v.                                                                Case No. 19-C-174

WILLIAM J. POLLARD, et al.,
            Defendants.
______________________________________________________________________

                                            ORDER

       Plaintiff Michael C. Henderson, a state prisoner who is representing himself, filed

a complaint under 42 U.S.C. § 1983, alleging that the defendants violated his civil rights.

The plaintiff also filed a motion to proceed without prepaying the filing fee. This order

grants that motion and screens his complaint.

            Plaintiff’s Motion to Proceed without Prepayment of the Filing Fee

       The Prison Litigation Reform Act gives courts discretion to allow prisoners to

proceed with their lawsuits without prepaying the $350 filing fee, as long as they comply

with certain requirements. 28 U.S.C. § 1915. One of those requirements is that the

prisoner pay an initial partial filing fee. On February 12, 2019, I ordered the plaintiff to

pay an initial partial filing fee of $0.15. The plaintiff sent a letter stating that he could not

pay the initial partial filing fee from his regular account. The court will waive the fee and

grant the plaintiff’s motion. He must pay the entirety of the filing fee over time in the

manner explained at the end of this order.

                              Screening of Plaintiff’s Complaint

        Federal law requires that I screen complaints brought by prisoners seeking

relief against a governmental entity or officer or employee of a governmental entity. 28
U.S.C. § 1915A(a). I must dismiss a complaint or portion thereof if the prisoner has

raised claims that are legally frivolous or malicious, that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

       To state a claim, a complaint must contain sufficient factual matter, accepted as

true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556).

       To proceed under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was

deprived of a right secured by the Constitution or laws of the United States; and 2) the

defendant was acting under color of state law. Buchanan-Moore v. County of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du

Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640

(1980). I will give a pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

                                   Plaintiff’s Allegations

       While housed in the Restricted Housing Unit at Green Bay Correctional

Institution, the plaintiff was without running water for over 8 days. He could not wash his

face or wash his hands after using the toilet. He could not brush his teeth or take his


                                             2
blood pressure medication. He could not flush his toilet; it had to be “force flushed.” The

defendants only did it when they felt like it.

       The plaintiff states that the defendants were well aware that the water was not

working in his cell. At least one of the defendants stated that they put in a work order.

The reports the defendants provided plaintiff did not reflect they had done so. Body

cameras caught the plaintiff demonstrating that nothing happened when he pressed the

hot and cold water buttons. The plaintiff had to drink toilet water to stay hydrated. The

defendants made jokes about the water and his toilet not working.

                                           Analysis

       The plaintiff’s complaint is deficient in its allegations about the conditions he

experienced while in the Restrictive Housing Unit because an Eighth Amendment

conditions of confinement claims requires that the defendants affirmatively knew of the

condition(s), including by causing them, and refuse to take steps to correct it/them.

Dixon v. Godinez, 114 F.3d 640, 645 (7th Cir. 1997). The plaintiff’s complaint lists many

defendants, but he does not tie any specific names to any particular acts or omissions. I

will give the plaintiff an opportunity to amend his complaint to include factual allegations

about who knew about or created the conditions about which he complains and did

nothing to try to fix them.

        The plaintiff should refer to this legal standard when amending his complaint: to

make out an Eighth Amendment claim based on prison conditions, an inmate must

show that he has suffered an objectively, sufficiently serious injury, and that prison

officials inflicted the injury with deliberate indifference. Farmer v. Brennan, 511 U.S.

825, 834 (1994). An objectively, sufficiently serious injury is one that deprives the
                                          3
inmate “the minimal civilized measure of life’s necessities.” Rhodes v. Chapman, 452

U.S. 337, 347 (1981). Only extreme deprivations will support an Eighth Amendment

claim. Delaney v. DeTella, 256 F.3d 679, 683 (7th Cir. 2001). Again, I reiterate that

prison officials are deliberately indifferent to deprivations suffered by inmates if they

have knowledge of the condition but refuse to take steps to correct it. Dixon, 114 F.3d at

645.

       The plaintiff’s complaint does not state a claim upon which relief can be granted.

If the plaintiff wants to proceed, he must file an amended complaint curing the

deficiencies in the original complaint as described herein. Such amended complaint

must be filed on or before May 30, 2019. Failure to file an amended complaint within

this time period may result in dismissal of this action.

       The amended complaint must bear the docket number assigned to this case and

must be labeled “Amended Complaint.” The amended complaint supersedes the prior

complaint and must be complete in itself without reference to the original complaint.

See Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056-

57 (7th Cir. 1998). In Duda, the appellate court emphasized that in such instances, the

“prior pleading is in effect withdrawn as to all matters not restated in the amended

pleading[.]” Id. at 1057 (citation omitted). This means that he must re-allege his

deliberate indifference to a medical need claim even though the court found it sufficient.

If the plaintiff files an amended complaint, the court will screen it pursuant to 28 U.S.C.

§ 1915A.




                                              4
                                          ORDER

       THEREFORE, IT IS ORDERED that plaintiff’s motion for leave to proceed

without prepayment of the filing fee (Docket No. 5) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff’s complaint (Docket No. 1) fails to

state a claim.

       IT IS FURTHER ORDERED that the plaintiff may file an amended complaint that

complies with the instructions in this order. If the plaintiff chooses to file an amended

complaint, he must do so by May 30, 2019. If the plaintiff files an amended complaint by

the deadline, the court will screen the amended complaint as required by 28 U.S.C. §

1915A. If the plaintiff does not file an amended complaint by the deadline, the court will

dismiss this case based on the plaintiff’s failure to state a claim in his original complaint

and will issue him a strike as required by 28 U.S.C. § 1915(g).

       IT IS FURTHER ORDERED that the agency having custody of the plaintiff shall

collect from his institution trust account the $350.00 balance of the filing fee by

collecting monthly payments from plaintiff's prison trust account in an amount equal to

20% of the preceding month's income credited to plaintiff’s trust account and forwarding

payments to the Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If plaintiff is transferred to another

institution, county, state, or federal, the transferring institution shall forward a copy of

this order along with plaintiff's remaining balance to the receiving institution.

       IT IS ALSO ORDERED that a copy of this order be sent to the officer in charge

of the agency where the plaintiff is confined.
                                             5
       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program,

plaintiff shall submit all correspondence and case filings to institution staff, who will scan

and e-mail documents to the Court.1 If plaintiff is no longer incarcerated at a Prisoner E-

Filing institution, he will be required to submit all correspondence and legal material to:

                            Office of the Clerk
                            United States District Court
                            Eastern District of Wisconsin
                            362 United States Courthouse
                            517 E. Wisconsin Avenue
                            Milwaukee, Wisconsin 53202

       The court further advises plaintiff that failure to make a timely submission may

result in the dismissal of this action for failure to prosecute. In addition, the parties must

notify the Clerk of Court of any change of address. Failure to do so could result in

orders or other information not being timely delivered, thus affecting the legal rights of

the parties.

       Dated in Milwaukee, Wisconsin, this 10th day of May, 2019.


                                                  s/Lynn Adelman_________
                                                  LYNN ADELMAN
                                                  United States District Judge




1 The Prisoner E-Filing Program is mandatory for all inmates of Dodge Correctional
Institution, Green Bay Correctional Institution, Waupun Correctional Institution,
Wisconsin Secure Program Facility, Columbia Correctional Institution, and Oshkosh
Correctional Institution.
                                              6
